                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
                                                 )
          vs.                                    )          Case No. 4:19CR00649 JAR
                                                 )
BRIRAN BLAKE,                                    )
                                                 )
                Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Memorandum, and Order and Report and

Recommendation of United States Magistrate Judge Nannette Baker (ECF Nos. 135 and 136).

On July 2, 2020, the Government filed a Motion to Compel Production of Major Case Fingerprint

Exemplars (ECF No. 50). On August 14, 2020, Defendant Blake filed a Motion to Suppress

Fingerprint Evidence and Objection to the Government’s Motion to Compel (ECF No. 71), a

Motion for Dismissal and Violation of Speedy Trial Act (ECF No. 72), and a Motion to Strike

Evidence (Doc. No. 73). Magistrate Judge Baker recommends the Court grant the Government’s

Motion to Compel and deny Defendant’s Motion to Suppress Evidence, Motion for Dismissal and

Motion to Strike Evidence.

       Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge Nannette Baker, who filed a Memorandum (ECF No. 135) and an Order and Report and

Recommendation (ECF No. 136) on May 27, 2021. Defendant Blake filed objections to the

Report and Recommendation on June 11, 2021 (ECF No. 138). Defendant Blake summarily

states that he objects to several conclusions drawn by Magistrate Judge Baker, but fails to provide




                                                1
any countervailing rationale for his position.       The Court finds that the Magistrate Judge’s

conclusions are supported by the evidence, and Defendant Blake’s objections are not persuasive.

       The Magistrate Judge recommends that the Government’s Motion to Compel Production

of Major Case Fingerprint Exemplars be granted, and recommends that Defendant’s Motion to

Suppress Fingerprint Evidence and Objection to Government’s Motion to Compel, Defendant’s

Motion for Dismissal and Defendant’s Motion to Strike Evidence be denied. After de novo

review of this matter, this Court adopts the Magistrate Judge’s recommendation.

       Accordingly,

       IT IS HEREBY ORDERED that the Memorandum and Order and Report and

Recommendation of the United States Magistrate Judge [135 and 136] are SUSTAINED,

ADOPTED, AND INCORPORATED herein.

       IT IS FURTHER ORDERED that the Government’s Motion to Compel Production of

Major Case Fingerprint Exemplars [50] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Fingerprint Evidence

[71] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Dismissal [72] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Strike Evidence [73] is

DENIED.

       Dated this 29th day of June, 2021.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
